Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 30, 2009, by
and among Aeolus Pharmaceuticals, Inc., a Delaware corporation with its
headquarters located at 26361 Crown Valley Parkway, Suite 150, Mission Viejo,
California  92691 (the “Company”), and the investors listed on the Schedule of
Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”).
 
WHEREAS:
 
A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.
 
B. Each Buyer, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, (i) that
aggregate number of shares (collectively, the “Shares”) of the Common Stock, par
value $0.01 per share, of the Company (the “Common Stock”) set forth opposite
such Buyer’s name in column (3) on the Schedule of Buyers attached hereto (the
“Schedule of Buyers”)  and (ii) warrants, in substantially the form attached
hereto as Exhibit A (the “Warrants”), to acquire up to that number of additional
shares of Common Stock set forth opposite such Buyer’s name in column (4) of the
Schedule of Buyers attached hereto (collectively, the “Warrant Shares”).
 
C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (as may be amended or
restated from time to time, the “Registration Rights Agreement”), pursuant to
which the Company has agreed to provide certain registration rights with respect
to the Shares and the Warrant Shares under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
D. The Shares, the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities.”
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF SHARES AND WARRANTS.
 
(a) Purchase and Sale of Shares and Warrants.
 
(i) Shares and Warrants. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7(i) below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, shall purchase
from the Company, (x) the number of Shares set forth opposite such Buyer’s name
in column (3) on the Schedule of Buyers and (y) Warrants to acquire up to that
number of Warrant Shares set forth opposite such Buyer’s name in column (4) on
the Schedule of Buyers.
 
1

--------------------------------------------------------------------------------


(ii) Closing.  The closing of the purchase and sale of the Shares and Warrants
(the “Closing”) shall occur at 10:00 a.m., New York City time, on the date
hereof (or such later date as is mutually agreed to by the Company and each
Buyer) after notification of satisfaction (or waiver) of the conditions to the
Closing set forth in Sections 6 and 7(i) below at the offices of Lowenstein
Sandler PC, 1251 Avenue of the Americas, 18th Floor, New York, New York
10020.  The date on which the Closing occurs is referred to herein as the
“Closing Date.”
 
(iii) Purchase Price.  The purchase price to be paid by each Buyer for the
Shares and the Warrants to be purchased by such Buyer at the Closing shall be
the amount set forth opposite such Buyer’s name in column (5) of the Schedule of
Buyers (the “Purchase Price”).
 
(b) Form of Payment.  On Closing Date, (i) each Buyer shall pay its respective
Purchase Price to the Company by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall deliver to each Buyer (A) one or more stock certificates, evidencing the
number of Shares being purchased by such Buyer as set forth opposite such
Buyer’s name in column (3) of the Schedule of Buyers, and (B) one or more
Warrants exercisable for the number of Warrant Shares set forth opposite such
Buyer’s name in column (4) of the Schedule of Buyers in all cases duly executed
on behalf of the Company and registered in the name of such Buyer, or such
Buyer’s nominee.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and not
jointly, represents and warrants to the Company that:
 
(a) No Sale or Distribution.  Such Buyer is acquiring the Shares and the
Warrants, and upon exercise of the Warrants  will acquire the Warrant Shares
issuable upon exercise of the Warrants, for its own account, not as nominee or
agent, and not with a view towards distribution thereof, and such Buyer has no
present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the 1933 Act or any state
securities laws; provided, however, that by making the representations herein,
such Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act and pursuant to the applicable terms of the Transaction Documents
(as defined in Section 3(b)).  Such Buyer is acquiring the Securities hereunder
in the ordinary course of its business.  Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person (as defined
in Section 3(r) below) to distribute any of the Securities.
 
(b) Accredited Investor Status.  Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
(c) Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
 
2

--------------------------------------------------------------------------------


determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(d) Information.  Such Buyer has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities that have been requested by such
Buyer.  Such Buyer and its advisors, if any, have been afforded the opportunity
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the
Securities.  Such Buyer acknowledges that it has had access to the SEC Documents
(as defined in Section 3(j) below) via the SEC’s Electronic Data Gathering and
Retrieval System or any successor database (“EDGAR”).  Neither such inquiries
nor any other due diligence investigations conducted by such Buyer or its
advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein.  Such Buyer understands and acknowledges that (i) its investment in the
Securities involves a high degree of risk, (ii) it is able to afford a complete
loss of such investment in the Securities, and (iii) it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.  Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
(e) No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f) Transfer or Resale.  Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.  Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities, by itself,
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Buyer
 
3

--------------------------------------------------------------------------------


effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document (as defined in Section 3(b)),
including, without limitation, this Section 2(f).
 
(g) Legends.  Such Buyer understands that the certificates or other instruments
representing the Shares and the Warrants and, until such time as the resale of
the Warrant Shares have been registered under the 1933 Act as contemplated by
the Registration Rights Agreement or eligible to be sold under Rule 144 of the
1933 Act without regard to the availability of current financial information,
the stock certificates representing the Warrant Shares, except as set forth
below, shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.  If an opinion is required, the Company shall
be obligated to retain counsel in order to cause such counsel to deliver the
legal opinion referred to in clause (I)(B) of the legend set forth above and to
pay any related fees and expenses of said counsel.
 
4

--------------------------------------------------------------------------------


(h) Validity; Enforcement.  The execution, delivery and performance by such
Buyer of each of the Transaction Documents (as defined below) to which such
Buyer is a party have been duly and validly authorized, executed and delivered
on behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except (i) as may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights generally, (ii) as limited by laws
relating to specific performance, injunctive relief of other equitable remedies,
and (iii) to the extent the indemnification provisions contained in this
Agreement may be limited by applicable laws.
 
(i) No Conflicts.  The execution, delivery and performance by such Buyer of each
of the Transaction Documents to which such Buyer is a party and the consummation
by such Buyer of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Buyer or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder or under any other
Transaction Document to which such Buyer is a party.
 
(j) Residency.  Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
(k) Certain Trading Activities.  Other than with respect to the transactions
contemplated herein, since the time that such Buyer was first contacted by the
Company or any other Person regarding this investment in the Company neither the
Buyer nor any “affiliate” of such Buyer (as defined in Rule 144 of the 1933 Act)
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Buyer’s investments or trading or information
concerning such Buyer’s investments and (z) is subject to such Buyer’s review or
input concerning such affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Buyer or Trading Affiliate, effected
or agreed to effect any transactions in the securities of the Company.  Such
Buyer hereby covenants and agrees not to, and shall cause its Trading Affiliates
not to, engage, directly or indirectly, in any transactions in the securities of
the Company or involving the Company’s securities during the period from the
date hereof until such time as (i) the transactions contemplated by this
Agreement are first publicly announced as described in Section 4(h) hereof or
(ii) this Agreement is terminated in full pursuant to Section 8
hereof.  Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect short sales or similar
transactions in the future.
 
5

--------------------------------------------------------------------------------


(l) Legal Investment.  Such Buyer acknowledges that the Company has not provided
any advice as to whether the Securities are a suitable investment or whether the
Securities constitute a legal investment for such Buyer.
 
(m) Compliance with SEC Telephone Interpretation.  Such Buyer acknowledges the
SEC’s position set forth in Compliance & Disclosure Interpretation 239.10 issued
by the SEC’s Division of Corporation Finance on November 26, 2008, and such
Buyer will adhere to such position.
 
(n) General Solicitation.  Such Buyer is not purchasing the Shares and the
Warrants as a result of any advertisement, article, notice or other
communication regarding any of the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar.
 
(o) Organization.  Such Buyer is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization with the
requisite corporate, limited liability company or partnership power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and the other applicable Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder.
 
(p) Acknowledgement Regarding Insolvency.  Notwithstanding anything in this
Agreement to the contrary, each Buyer understands and acknowledges that the
Company and its Subsidiaries, individually and on a consolidated basis, as of
the date hereof, and after giving effect to the transactions contemplated hereby
to occur at the Closing may be, or may become, Insolvent (as defined
below).  For purposes of this Section 2(p), “Insolvent” means, with respect to
any Person (as defined in Section 3(r)), (i) the present fair saleable value of
such Person’s assets is less than the amount required to pay such Person’s total
Indebtedness (as defined in Section 3(q)), (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents and
warrants to each of the Buyers that, as of the date hereof and at all times to
and including the Closing Date, except as otherwise described in the SEC
Documents filed with the SEC prior to the date hereof:
 
(a) Organization and Qualification.  The Company and its “Subsidiaries” (which
for purposes of this Agreement means “Significant Subsidiary” as such term is
defined in Rule 1-02 of Regulation S-X of the 1933 Act; which as of the date of
this Agreement, is solely comprised of Aeolus Sciences, Inc., a Delaware
corporation and a wholly owned subsidiary of the Company), are entities duly
organized and validly existing and, to the extent legally applicable, in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted.  Each of the Company and its Subsidiaries
is duly qualified as a foreign entity to do business and to the extent legally
applicable, is in good standing in every jurisdiction
 
6

--------------------------------------------------------------------------------


in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below).  Notwithstanding
the foregoing, the entities in which the Company, directly or indirectly, owns
any of the capital stock or holds an equity or similar interest which are not
Subsidiaries, taken as whole, do not have income, revenues or assets which are
material to the Company and its Subsidiaries, individually, or taken as a whole.
Except for the capital stock of Aeolus Sciences, Inc. or as set forth on
Schedule 3(a), the Company does not, directly or indirectly, own any joint
venture or similar entity or hold capital stock, equity or similar interests.
 
(b) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into, deliver and perform its obligations
under this Agreement, the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions (as defined in Section 5(b)) and each of
the other agreements entered into by the Company and any Buyer in connection
with the transactions contemplated by this Agreement (collectively, the
“Transaction Documents”), and to issue the Securities in accordance with the
terms hereof and thereof.  Except as set forth on Schedule 3(b), the execution
and delivery of this Agreement and the other Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Shares
and the Warrants, and the reservation for issuance and issuance of Warrant
Shares issuable upon exercise of the Warrants, have been duly authorized by the
Company’s board of directors, and no further filing, consent, or authorization
is required by the Company, its board of directors or its stockholders.  This
Agreement and the other Transaction Documents of even date herewith have been
(and, to the extent the Closing Date is after the date hereof, each Transaction
Document to be entered into as of the Closing Date will have been) duly executed
and delivered by the Company as of the Closing Date, and constitute (or in the
case of Transaction Documents entered on the Closing Date if such date is after
the date hereof, will constitute as of the Closing Date) the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except (i) as may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights generally, (ii) as limited by laws
relating to specific performance, injunctive relief of other equitable remedies,
and (iii) to the extent the indemnification provisions contained in this
Agreement and the Registration Rights Agreement may be limited by applicable
laws.
 
(c) Issuance of Securities.  The issuance of the Shares and the Warrants are
duly authorized by the Company and upon issuance in accordance with the terms of
this Agreement shall be free from all taxes, liens and charges with respect to
the issue thereof.  A sufficient number of shares of Common Stock shall have
been duly authorized and reserved for issuance for purposes of enabling the
Company to issue that number of shares of Common Stock
7

--------------------------------------------------------------------------------


issuable upon exercise of the Warrants.  Upon exercise in accordance with the
Warrants, the Warrant Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock.  Assuming the accuracy of each
of the representations and warranties set forth in Section 2 of this Agreement,
the offer and issuance by the Company of the Securities is exempt from
registration under the 1933 Act.
 
(d) No Conflicts.  Except as set forth on Schedule 3(d), the execution, delivery
and performance of this Agreement and the other Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Shares
and Warrants and reservation for issuance and issuance of the Warrant Shares)
will not (i) result in a violation of any certificate of incorporation,
certificate of formation, any certificate of designations or other constituent
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the OTC
Bulletin Board (the “Principal Market”)) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clauses (ii) and (iii)
above, to the extent that such violation conflict, default or right would not
reasonably be expected to have a Material Adverse Effect.
 
(e) Consents and Filings.  Except as set forth on Schedule 3(e), neither the
Company nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents to which they are a party, in each
case in accordance with the terms hereof or thereof, other than (i) the filing
with the SEC of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) the filing of Form D
with the SEC and such filings as are required to be made under applicable state
securities laws, (iii) application(s) to the Principal Market for the listing of
the Securities for trading thereon in the time and manner required thereby, and
(iv)  filings required pursuant to Section 4(h) of this Agreement.  The Company
and its Subsidiaries are unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.  The Company is not
in violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.
8

--------------------------------------------------------------------------------


(g) No General Solicitation.  Neither the Company, nor any of its Subsidiaries
or affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities.
 
(h) No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.
 
(i) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation (as defined in
Section 3(q)) or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
(j) SEC Documents; Financial Statements.  During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (all of the foregoing filed during the two (2) years prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  The Company has made available
to the Buyers or their respective representatives, through EDGAR, true, correct
and complete copies of the SEC Documents.  As of their respective filing dates,
and to the Company's knowledge, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective filing dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
9

--------------------------------------------------------------------------------


footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of any officer or
director of the Company to the Buyers, solely in their capacity as Buyers, which
is not included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement or in any disclosure schedules,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made not misleading.
 
(k) Absence of Certain Changes.  Except as set forth on Schedule 3(k), since
September 30, 2008, there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries.  Since September 30, 2008, the Company has not (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $100,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of
$500,000.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.
 
(l) No Undisclosed Events, Liabilities, Developments or Circumstances.  No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
 
(m) Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the Bylaws or their organizational charter or
bylaws, respectively.  Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Company
is not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future.  During the two (2) years prior to the date
hereof, (i) the Common Stock has been designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market.  The Company and its
Subsidiaries
10

--------------------------------------------------------------------------------


possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
 
(n) Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries
nor, to the Company's knowledge, any of their respective current or former
directors, officers, agents, employees or other Persons acting on behalf of the
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of its Subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(o) Sarbanes-Oxley Act.  Except as set forth on Schedule 3(o), the Company is in
material compliance with any and all requirements of the Sarbanes-Oxley Act of
2002 that are effective and applicable to the Company as of the date hereof, and
any and all rules and regulations promulgated by the SEC thereunder that are
effective and applicable to the Company as of the date hereof.
 
(p) Transactions with Affiliates.  Except as discussed on Schedule 3(p), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.
 
(q) Equity Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of 210,000,000 shares, comprised of (x) 200,000,000
shares of Common Stock, of which as of the date hereof, 32,110,712 shares are
issued and outstanding, and (y) 10,000,000 shares of preferred stock, par value
$0.01 per share, of which 600,000 shares are designated Series B nonredeemable
convertible preferred stock, of which 475,087 shares are issued and outstanding,
and no other shares of the Company’s preferred stock are issued or
outstanding.  All outstanding shares of the Company’s capital stock have been,
or upon issuance will be, validly issued and are, or upon issuance will be,
fully paid and nonassessable.  Except as described on Schedule 3(q), with
respect to any debt or equity instruments of the Company and its Subsidiaries,
(i) none of the Company’s capital stock is subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or
 
11

--------------------------------------------------------------------------------


exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii)  there are no financing statements securing obligations in any material
amounts, either singly or in the aggregate, filed in connection with the Company
or any of its Subsidiaries; (iv) there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of their securities under the 1933 Act (except the Registration Rights
Agreement); (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (vii) the Company and its Subsidiaries have
no liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  The Company has made available to the Buyers, through EDGAR, true,
correct and complete copies of the Company’s certificate of incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).
 
(r) Indebtedness and Other Contracts.  Except as set forth under the agreements
or other arrangements listed on Schedule 3(r), neither the Company nor any of
its Subsidiaries (i) has any outstanding Indebtedness (as defined below),
(ii) is a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including (without limitation) “capital leases” in
accordance with generally accepted accounting principles (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in
 
12

--------------------------------------------------------------------------------


the event of default are limited to repossession or sale of such property), (F)
all monetary obligations in excess of $100,000 under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(s) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors.
 
(t) Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Except as set
forth on Schedule 3(t), neither the Company nor any such Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
 
(u) Employee Relations.
 
(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary.  No executive officer of the Company or any of
its Subsidiaries, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and
 
13

--------------------------------------------------------------------------------


the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.
 
(ii) Except as set forth on Schedule 3(o), the Company and its Subsidiaries, to
their knowledge, are in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(v) Title.  Except as set forth on Schedule 3(v), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects  or such as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries, except (i) as limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally,
(ii) as limited by laws relating to specific performance, injunctive relief or
other equitable remedies, and (iii) to the extent any indemnification provisions
contained in such leases may be limited by applicable laws.
 
(w) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as conducted on the date of this
Agreement.  Except as set forth on Schedule 3(w), none of the Company’s
registered, or applied for, Intellectual Property Rights have expired or
terminated or have been abandoned, or are expected to expire or terminate or
expected to be abandoned, within three years from the date of this Agreement, in
each case except as have not had and could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Company, no product or service
of the Company or its Subsidiaries infringes the Intellectual Property Rights of
others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company or its Subsidiaries, being threatened, against the
Company or its Subsidiaries regarding (i) its Intellectual Property Rights, or
(ii) that the products or services of the Company or its Subsidiaries infringe
the Intellectual Property Rights of others.  Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings.  The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
14

--------------------------------------------------------------------------------


(x) Environmental Laws.  The Company and its Subsidiaries, to their knowledge,
(i) are in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i), (ii)
and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(y) Tax Status.  The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
(z) Internal Accounting and Disclosure Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any
difference.  Except as set forth on Schedule 3(z), the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 under
the 1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed in to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  Except as set forth on Schedule 3(z), during the twelve months
prior to the date hereof neither the Company nor any of its Subsidiaries have
received any notice or correspondence from any accountant relating to any
 
15

--------------------------------------------------------------------------------


material weakness in any part of the system of internal accounting controls of
the Company or any of its Subsidiaries.
 
(aa) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.
 
(bb) Investment Company Status.  Neither the Company nor any of its Subsidiaries
is, and upon consummation of the sale of the Securities neither the Company nor
any of its Subsidiaries will be, an “investment company,” a company controlled
by an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company” as such terms are defined
in the Investment Company Act of 1940, as amended.
 
(cc) Transfer Taxes.  On the Closing Date, all stock transfer, documentary stamp
taxes or other taxes (other than income or similar taxes) which are required to
be paid in connection with the sale and transfer of the Securities to be sold to
each Buyer hereunder on the Closing Date will be, or will have been, fully paid
or provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.
 
(dd) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
(ee) Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel,
solely in their capacity as prospective Buyers, with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information.  The Company understands and confirms that each of the Buyers will
rely on the foregoing representations in effecting transactions in securities of
the Company.  All disclosure provided to the Buyers regarding the Company or any
of its Subsidiaries, their business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which
 
16

--------------------------------------------------------------------------------


has not been so publicly announced or disclosed in accordance with such
requirements.  The Company acknowledges and agrees that no Buyer makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.
Notwithstanding the foregoing, the Company and each Buyer acknowledge that Buyer
has or may have one or more agents serving as a director on the Board of
Directors of the Company and that the receipt or awareness of any information
related to the Company gained by any such director in his or her capacity as a
director of the Company shall not be deemed a violation of this paragraph by the
Company.
 
(ff) Acknowledgement Regarding Buyers’ Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Buyers with applicable law and the terms of this Agreement, it
is understood and acknowledged by the Company (i) that none of the Buyers have
been asked by the Company or its Subsidiaries to agree, nor has any Buyer agreed
with the Company or its Subsidiaries, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by any Buyer,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Buyer, and counter parties in “derivative” transactions to which
any such Buyer is a party, directly or indirectly, presently may have a “short”
position in the Common Stock; and (iv) that each Buyer shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction.  The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Warrant Shares
deliverable with respect to Securities are being determined and (b) such hedging
and/or trading activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging and/or trading activities are being conducted.
 
(gg) Placement Agents.  Except as set forth on Schedule 3(gg), neither the
Company nor any of its subsidiaries has engaged any placement agent or other
agent in connection with the placement, offer or sale of the Securities.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.  The Company
shall make all filings and reports relating
 
17

--------------------------------------------------------------------------------


to the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.
 
(c) Reporting Status.  Until the date on which the Buyers shall have sold all
the Warrant Shares and none of the Warrants is outstanding (the “Reporting
Period”), the Company shall timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed
with the SEC pursuant to the 1934 Act.   As long as any Buyer owns Securities,
if the Company is not required to file reports pursuant to the 1934 Act, it will
prepare and furnish to the Buyers and make publicly available in accordance with
Rule 144(c) such information as is required for the Buyers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144, including, without limitation, causing the transfer agent
for the Common Stock to remove legends and stop transfer instructions with
respect to any Warrant Shares which may be sold under Rule 144 without regard to
the availability of current financial information.
 
(d) Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities for general corporate purposes, and not for (x) the repayment of any
outstanding Indebtedness of the Company or any of its Subsidiaries at any time
prior to the scheduled maturity date thereof or (y) the redemption or repurchase
of any of its or its Subsidiaries’ equity securities other than the repurchase
of equity issued to or held by employees, officers, directors and consultants of
the Company or a Subsidiary upon termination of their employment or services
with the Company or a Subsidiary.
 
(e) Financial Information.  The Company agrees to send the following to each
Buyer (or each transferee thereof as permitted by Section 2(f)) during the
Reporting Period (i) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
and Quarterly Reports on Form 10-K, 10-Q, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) on the same day as the release
thereof, facsimile or e-mailed copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to all stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.  As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.
 
(f) Listing.  The Company shall promptly secure the listing of the Shares and
the Warrant Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain such listing of all Shares and
Warrant Shares from time to time issuable under the terms of the Transaction
Documents.  The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market.  Neither the Company nor any of its
 
18

--------------------------------------------------------------------------------


Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(f).
 
(g) Expenses.  Subject to Section 8 below, the parties hereto shall pay their
own costs and expenses in connection herewith, except that, the Company shall
pay the documented, reasonable and customary third party expenses incurred by
the Buyers in connection with the negotiation, preparation and execution of the
Transaction Documents, including the reasonable fees and expenses of one counsel
to the Buyers, which shall be Lowenstein Sandler PC. Such expenses shall be paid
not later than, in the case of fees and expenses associated with the Closing,
five (5) Business Days following the Closing.
 
(h) Disclosure of Transactions and Other Material Information.  On or before
11:30 a.m., New York City time, on the first Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement,
the form of Warrant and the Registration Rights Agreement) as exhibits to such
filing (such filing, including all such attachments, the “8-K Filing”).  From
and after the filing of the 8-K Filing with the SEC, no Buyer shall be in
possession of any material, nonpublic information received from the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents, that is not disclosed in the 8-K Filing; provided, however,
that the mere possession of such information by a director of the Company who is
affiliated with a Buyer shall not be required to be disclosed in the 8-K Filing;
and provided further that Buyer may have, or may be deemed to have, material,
non-public information received from the Company or its officers, directors,
employees or agents as a result of Buyer having one or more agents serving as a
director on the Board of Directors of the Company.  The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer, solely in
Buyer’s capacity as a purchaser of Securities hereunder, with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the SEC without the express written
consent of such Buyer.  Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).
 
(i) Reservation of Shares.  The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue that number of shares of Common Stock issuable upon exercise of
the Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).
 
19

--------------------------------------------------------------------------------


(j) Fundamental Transactions.  So long as any Buyer beneficially owns any
Securities, the Company shall not be party to any Fundamental Transaction (as
defined in the Warrants) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants.
 
(k) Conduct of Business.  The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
5. REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Shares and the Warrants in which the
Company shall record the name and address of the Person in whose name the Shares
and the Warrants have been issued (including the name and address of each
transferee), the number of Shares held by such Person, and the number of Warrant
Shares issuable upon exercise of the Warrants held by such Person.  The Company
shall keep the register open and available at all times during business hours
for inspection of any Buyer or its legal representatives, upon reasonable
advance written notice to the Company.
 
(b) Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, American Stock Transfer and Trust
Company, and any subsequent transfer agent, to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Shares and the Warrant Shares issued at the Closing or upon exercise of the
Warrants in such amounts as specified from time to time by each Buyer to the
Company upon exercise of the Warrants in the form of Exhibit C attached hereto
(the “Irrevocable Transfer Agent Instructions”).  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to
Section 2(g) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents.  If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment.  In the event that such sale, assignment or transfer
involves Shares or Warrant Shares sold, assigned or transferred pursuant to an
effective registration statement or pursuant to Rule 144, the transfer agent
shall issue such Securities to the Buyer, assignee or transferee, as the case
may be, without any restrictive legend.  The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to a
Buyer.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5(b) will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 5(b), that a Buyer shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance
 
20

--------------------------------------------------------------------------------


and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
 
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Shares and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer participating
in the Closing with prior written notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(ii) Such Buyer and each other Buyer shall have delivered to the Company the
applicable Purchase Price for the Shares and the related Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.
 
(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.
 
7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Shares and the related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof.
 
(i) The Company shall have duly executed and delivered to such Buyer (a) the
Shares being purchased by such Buyer at the Closing pursuant to Section 1(a) of
this Agreement, (b) the related Warrants being purchased by such Buyer at the
Closing pursuant to Section 1(a) of this Agreement, and (c) each of the other
Transaction Documents to which the Company is a party and such other
certificates or instruments required to be delivered by it pursuant to the
Transaction Documents in connection with the Closing.
 
(ii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been executed by the Company and delivered to and
acknowledged in writing by the Company’s transfer agent.
 
21

--------------------------------------------------------------------------------


(iii) Such Buyer shall have received the opinion of Paul, Hastings, Janofsky &
Walker LLP, counsel to the Company, dated as of the Closing Date, in
substantially the form of Exhibit D attached hereto.
 
(iv) The Company shall have delivered to such Buyer copies of (a) the
Certificate of Incorporation of the Company and (b) the certificate of
incorporation of Aeolus Sciences, Inc., each as certified by the Secretary of
State of the State of Delaware within ten (10) Business Days of the Closing
Date.
 
(v) The Company shall have delivered to such Buyer copies of certificates of
good standing for each of the Company and Aeolus Sciences, Inc., each as
certified by the Secretary of State of the State of Delaware within five (5)
Business Days of the Closing Date.
 
(vi) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation of the Company, (iii) the certificate of incorporation of Aeolus
Sciences, Inc., (iii) the Bylaws of the Company and (iv) the bylaws of Aeolus
Sciences, Inc., each as in effect at the Closing, which certificate shall be in
form and substance acceptable to the Buyers and shall provide specimen
signatures for each of the officers or directors of the Company who execute and
deliver this Agreement or any other Transaction Document to be delivered at the
Closing by or on behalf of the Company (in each case, pursuant to the
authorization of the Company’s board of directors).
 
(vii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and at all
times through and including as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  Such Buyer shall have received a certificate, executed by the Chief
Executive Officer, President or Vice President of the Company, dated as of the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer, in form and substance acceptable to the
Buyers.
 
(viii) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.
 
(ix) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.
 
22

--------------------------------------------------------------------------------


(x) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.
 
8. TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated in its entirety pursuant
to this Section 8 solely as a result of the Company’s failure to satisfy the
conditions in Section 7 above, the Company shall remain obligated to reimburse
the non-breaching Buyers for the expenses described in Section 4(g) above.
 
9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, the borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
23

--------------------------------------------------------------------------------


(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least two-thirds of the aggregate number of Shares and Warrant
Shares issued and issuable under the Warrants, and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities as applicable.  No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents, holders of Shares or holders of
the Warrants, as the case may be.
 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Aeolus Pharmaceuticals, Inc.
26361 Crown Valley Parkway, Suite 150
Mission Viejo, California 92691
Telephone:                                (949) 481-9825
Facsimile:                                (949) 481-9829
Attention:                                John L. McManus, President
 
24

--------------------------------------------------------------------------------


with a copy to:
 
Paul, Hastings, Janofsky & Walker LLP
 4747 Executive Drive, 12th Floor
San Diego, California  92121
Telephone:                                (858) XXX-XXXX
Facsimile:                                (858) XXX-XXXX
Attention:                                XXXXXXX


If to the Transfer Agent:
 
American Stock Transfer and Trust Company
6201 15th Avenue
Brooklyn, New York  11219
Telephone:                                (718) XXX-XXXX
Facsimile:                                (718) XXX-XXX
Attention:                                XXXXXXX


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,
 
with a copy (for informational purposes only) to:
 
Xmark Opportunity Partners, LLC
90 Grove Street, Suite 201
Ridgefield, Connecticut  06877
Telephone:                                (203) XXX-XXXX
Facsimile:                                (203) XXX-XXXX
Attention:                                Mitchell D. Kaye
 
and
 
Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New  York, New York  10020
Telephone:                                (212) XXX-XXXX
Facsimile:                                (973) XXX-XXXX
Attention:                                XXXXXX


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
25

--------------------------------------------------------------------------------


(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares or the Warrants.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least two-thirds of the Shares and Warrant
Shares issued and issuable under the Warrants, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants).  Except as set
forth in Section 2(f) above with respect to the Warrant Shares, a Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights and shall enter into a joinder to this Agreement
and shall become subject to the terms and conditions of this Agreement
applicable to a Buyer with respect to such rights assigned to it.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification.
 
(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate,
 
26

--------------------------------------------------------------------------------


instrument or document delivered hereby or thereby or (b) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document delivered hereby or
thereby. The amount paid or payable by an Indemnitee as a result any Indemnified
Liability (or action in respect thereof) shall be deemed to include, for
purposes of this Section 9(k), any reasonable legal or other expenses reasonably
and actually incurred by such Indemnitee in connection with investigating or
defending or preparing to defend any such action or claim.
 
(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of any claim or the commencement of any action, such Indemnitee shall, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9(k), notify the Company in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the Company shall not
relieve the Company from any liability which it may have under this Section 9(k)
except to the extent the Company, in its capacity as the indemnifying party, has
been prejudiced by such failure.  If any such claim or action shall be brought
against an Indemnitee, and it shall notify the Company thereof, the Company
shall be entitled to participate therein and, to the extent that it wishes, to
assume the defense thereof with counsel satisfactory to such Indemnitee.  After
notice from the Company to the applicable Indemnitee of its election to assume
the defense of such claim or action, the Company shall not be liable to such
Indemnitee under this Section 9(k) for any legal or other expenses subsequently
incurred by such Indemnitee in connection with the defense thereof other than
reasonable costs of investigation.  The Company, in its capacity as indemnifying
party, shall not:
 
(x)           without the prior written consent of each applicable Indemnitee
(which consent shall not be unreasonably withheld, conditioned or delayed),
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnitees are actual or potential parties to such claim or action) unless such
settlement, compromise or consent includes an unconditional release of each such
Indemnitee from all liability arising out of such claim, action, suit or
proceeding, or
 
(y)           be liable for any settlement of any such action effected without
its written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with its written consent or if there be
a final judgment for the plaintiff in any such action, the Company, in its
capacity as the indemnifying party, agrees to indemnify and hold harmless each
applicable Indemnitee from and against any loss or liability by reason of such
settlement or judgment.
 
(iii) If the indemnification provided for in this Section 9(k) shall for any
reason be unavailable or insufficient to hold harmless an Indemnitee in respect
of any Indemnified Liability (or action in respect thereof), the Company, in its
capacity as the indemnifying party, shall, in lieu of indemnifying such
Indemnitee, contribute to the amount paid or payable by such Indemnitee as a
result of such Indemnified Liability (or action in respect thereof), in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and each applicable Indemnitee on the other.
 
27

--------------------------------------------------------------------------------


(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n) Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(p) Independent Nature of Buyers’ Obligations and Rights.  The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company will not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in
 
28

--------------------------------------------------------------------------------


concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges and each
Buyer confirms that it has independently participated in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and
advisors.  Each Buyer shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any other Transaction Documents, and it shall not be necessary for any
other Buyer to be joined as an additional party in any proceeding for such
purpose.
 
[Signature Pages Follow.]
 

 
 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
 
COMPANY:

 
 
AEOLUS PHARMACEUTICALS, INC.

 
 
By:
 
/s/ Michael P. McManus
 

 
Name:
Michael P. McManus

 
Title:
Chief Financial Officer

 

Signature Page to Securities Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
 
BUYERS:

 
 
XMARK OPPORTUNITY FUND, L.P.

By:
XMARK OPPORTUNITY GP, LLC, its General Partner

By:
XMARK OPPORTUNITY PARTNERS, LLC, its Sole Member

By:
XMARK CAPITAL PARTNERS, LLC, its Managing Member

 
By:
/s/ Mitchell D. Kaye
   

Name:
Mitchell D. Kaye

Title:
Co-Managing Member

 
 
XMARK OPPORTUNITY FUND, LTD.

By:
XMARK OPPORTUNITY MANAGER, LLC, its Investment Manager

By:
XMARK OPPORTUNITY PARTNERS, LLC, its Sole Member

By:
XMARK CAPITAL PARTNERS, LLC, its Managing Member

 
By:
/s/ Mitchell D. Kaye
   

Name:
Mitchell D. Kaye

Title:
Co-Managing Member

 


 

Signature Page to Securities Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF BUYERS
 


(1)
(2)
(3)
(4)
(5)
(6)
Purchaser
 
Address and
Facsimile Number
(Jurisdiction)
 
Number of
Shares
 
Number of
Warrant Shares
 
 
Purchase Price
 
Legal Representative’s Address and Facsimile Number
(if different than in column (2))
 
Xmark Opportunity Fund, L.P.
c/o Xmark Opportunity Partners, LLC
90 Grove Street
Suite 201
Ridgefield, CT  06877
Telephone:  (203) 244-9503
Facsimile:  (203) 438-9949
Attention:  Mitchell D. Kaye
(Delaware)
1,875,000
4,687,500
$525,000.00
 
Xmark Opportunity Fund, Ltd.
c/o Xmark Opportunity Partners, LLC
90 Grove Street
Suite 201
Ridgefield, CT  06877
Telephone:  (203) 244-9503
Facsimile:  (203) 438-9949
Attention:  Mitchell D. Kaye
(Cayman Islands)
3,482,143
8,705,357
$975,000.00
 
Total
 
5,357,143
13,952,857
$1,500,000.00
 
(1)
(2)
(3)
(4)
(5)
(6)




 
 

--------------------------------------------------------------------------------

 



EXHIBITS
 
Exhibit A                      Form of Warrant
Exhibit B                      Form of Registration Rights Agreement
Exhibit C                      Form of Irrevocable Transfer Agent Instructions
Exhibit D                      Form of Opinion of Company’s Counsel


SCHEDULES
 
Schedule 3(a)                                Organization and Qualification
Schedule 3(b)                                Authorization; Enforcement;
Validity
Schedule 3(d)                                No Conflicts
Schedule 3(e)                                Consents and Filings
Schedule 3(k)                                Absence of Certain Changes
Schedule 3(o)                                Sarbanes-Oxley Act
Schedule 3(p)                                Transactions with Affiliates
Schedule 3(q)                                Equity Capitalization
Schedule 3(r)                                Indebtedness and Other Contracts
Schedule 3(t)                                Insurance
Schedule 3(u)                                Employee Relations
Schedule 3(v)                                Title
Schedule 3(w)                                Intellectual Property Rights
Schedule 3(z)                                Internal Accounting and Disclosure
Controls
Schedule 3(gg)                                Placement Agents

